Supreme Court of Florida
                                    ____________

                                    No. SC17-330
                                    ____________

                                 OMAR BLANCO,
                                   Appellant,

                                          vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                    [July 19, 2018]

PER CURIAM.

      Omar Blanco, a prisoner under sentence of death, appeals the circuit court’s

orders summarily denying his fifth motion for postconviction relief, which was

filed under Florida Rules of Criminal Procedure 3.851 and 3.203. We have

jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      In 1982, a jury convicted Blanco of first-degree murder and armed burglary.

We affirmed Blanco’s convictions and sentence of death on direct appeal. Blanco

v. State, 452 So. 2d 520 (Fla. 1984). We also upheld the denial of his initial

motion for postconviction relief and denied his petition for a writ of habeas corpus.

Blanco v. Wainwright, 507 So. 2d 1377 (Fla. 1987). A federal court later vacated
the death sentence based on ineffective assistance of penalty phase counsel.

Blanco v. Dugger, 691 F. Supp. 308 (S.D. Fla. 1988), aff’d sub nom. Blanco v.

Singletary, 943 F.2d 1477 (11th Cir. 1991).1 In 1994, following a new penalty

phase on resentencing, the jury recommended a death penalty by a vote of ten to

two. We affirmed Blanco’s resentence of death. Blanco v. State, 706 So. 2d 7

(Fla. 1997). We also upheld the denial of his fourth postconviction motion.

Blanco v. State, 963 So. 2d 173 (Fla. 2007).

      In May 2015, Blanco filed his current fifth postconviction motion under

Florida Rules of Criminal Procedure 3.851 and 3.203. Within his motion, Blanco

sought relief based on Hall v. Florida, 134 S. Ct. 1986 (2014), and Atkins v.

Virginia, 536 U.S. 304 (2002). Blanco subsequently filed an amended

postconviction motion in which he sought additional relief based on Hurst v.

Florida, 136 S. Ct. 616 (2016). In January 2017, the circuit court issued an order

summarily denying Blanco’s intellectual disability claim as time-barred in light of

this Court’s decision in Rodriguez v. State, No. SC15-1278, 2016 WL 4194776




      1. Blanco’s second postconviction motion was filed during the federal
habeas proceedings, but it was dismissed as moot when the federal court ordered
resentencing.
      Blanco’s third postconviction motion was filed during the pendency of the
resentencing proceedings. We affirmed. Blanco v. State, 702 So. 2d 1250 (Fla.
1997).

                                        -2-
(Fla. Aug. 9, 2016) (unpublished order). This appeal followed.2 While Blanco’s

postconviction case was pending in this Court, the Court directed Blanco to show

cause why the circuit court’s May 2017 order—entered by the circuit court on

relinquishment—should not be affirmed in light of this Court’s decision in

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017). This

Court also directed further briefing on the intellectual-disability-related issue.

      We conclude that Blanco’s intellectual disability claim is foreclosed by the

reasoning of this Court’s decision in Rodriguez. In Rodriguez, this Court applied

the time-bar contained within rule 3.203 to a defendant who sought to raise an

intellectual disability claim under Atkins for the first time in light of Hall. We also

conclude that Blanco’s Hurst claim is foreclosed by this Court’s decision in

Hitchcock. In Hitchcock, this Court applied Asay to mean that Ring v. Arizona,

536 U.S. 584 (2002), is the cutoff for any and all Hurst-related claims.

Accordingly, we affirm the circuit court’s orders denying Blanco’s fifth motion for

postconviction relief.

      Any rehearing motion containing reargument will be stricken.



      2. While Blanco’s postconviction case was pending in this Court, the Court
temporarily relinquished jurisdiction for the circuit court to enter a written order on
the Hurst-related claim contained within Blanco’s amended postconviction motion.
In May 2017, the circuit court issued an order on relinquishment summarily
denying Blanco’s Hurst claim in light of this Court’s decision in Asay v. State, 210
So. 3d 1 (Fla. 2016), cert. denied, 138 S. Ct. 41 (2017).


                                         -3-
      It is so ordered.

LEWIS, QUINCE, POLSTON, LABARGA, and LAWSON, JJ., concur.
CANADY, C.J., concurs in result.
PARIENTE, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

PARIENTE, J., concurring in result.

      I agree with the per curiam opinion’s result because this Court’s opinions

regarding Hurst retroactivity are now final. Hitchcock v. State, 226 So. 3d 216

(Fla.), cert. denied, 138 S. Ct. 513 (2017); Asay v. State (Asay V), 210 So. 3d 1

(Fla. 2016), cert. denied, 138 S. Ct. 41 (2017). However, I continue to adhere to

the views expressed in my dissenting opinion in Hitchcock that Hurst should apply

retroactively to cases like Blanco’s. Hitchcock, 216 So. 3d at 220-23 (Pariente, J.,

dissenting). Applying Hurst to Blanco’s sentence of death, I would grant a new

penalty phase based on the jury’s nonunanimous recommendation for death by a

vote of ten to two. Majority op. at 2.

An Appeal from the Circuit Court in and for Broward County,
     Raag Singhal, Judge - Case No. 061982CF000453A88810

Ira W. Still, III, Coral Springs, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Leslie T. Campbell,
Assistant Attorney General, West Palm Beach, Florida,

      for Appellee

                                             -4-